Title: General Orders, 27 September 1776
From: Washington, George
To: 



Head Quarters, Harlem-Heights, Sept: 27th 1776.
Hampton.Walton.


Lieut: Drake of Col. Philips’s Regt, tried by a Court Martial, whereof Col. Ewing was President for “Leaving the regiment without permission of his commanding Officer, and being absent twenty days”—was acquitted.
The General approves the Sentence and orders him to be discharged.
The Returns are expected to morrow at Orderly time, which the Brigade Majors & Adjutants would do well to attend to.
The General is not more surprised than vexed, to find, that in spite of all his care to prevent unnecessary firing, and waste of Ammunition, that every afternoon produces fresh instances of the shameful discharge of Muskets, when there has been no rain to wet, or otherwise injure the loads—He now positively orders that there shall be no firing, without leave from the Brigadier of the Brigade, the men belong to; who are to inqure minutely into the necessity of the case, and whether the Pieces cannot be drawn without—The General also directs, that none but the Out-Sentries, shall ever have their Musquets loaded; and if those would be watchful, and vigilant on their posts, they need not load till occasion should require it.
